This petition for a writ of habeas corpus raises a single question, and that one of law: Is the relator entitled to be discharged from custody because the trial at which he was convicted was presided over by the President Judge of the Orphans' Court of that judicial district, specially presiding, pursuant to Section 5 of the Act of June 7, 1917, P.L. 363.
The question was not raised at the trial, nor by appeal.
The point is ruled against the relator by the cases ofCorporation Funding  Finance Co. v. Stoffregen, 264 Pa. 215,107 A. 727 and Com. v. Dattala, 77 Pa. Super. 320.
The rule is discharged and the petition is refused.